Citation Nr: 0829700	
Decision Date: 09/02/08    Archive Date: 09/10/08	

DOCKET NO.  08-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury. 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from January 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran's motion for an 
advance upon the Board's docket was granted by the 
undersigned in August 2008.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran clearly sustained injury to his left foot 
during service, there is credible evidence that although 
there was no fracture or dislocation, this injury resulted in 
chronic symptoms during and subsequent to service, and the 
evidence that the veteran's presently diagnosed mild 
degenerative changes of the first metatarsophalangeal joint 
is attributable to the injury in service is in relative 
equipoise.  



CONCLUSION OF LAW

A left foot injury in service resulted in present mild 
degenerative changes of the first metatarsophalangeal joint.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Because 
this decision grants the benefit sought on appeal, VCAA will 
not be discussed.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or when a 
diagnosis of chronicity may be legitimately questioned.  When 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Analysis:  The service medical records clearly reveal that in 
October 1970, the veteran sought treatment with a three month 
history of left foot pain attributable to injury sustained 
while playing sports on active duty.  There was tenderness in 
the area of the fourth and fifth left tarsal-metatarsal 
junction.  X-ray studies revealed no obvious fracture.  The 
veteran had sustained a contusion at the end of his left 
foot, and had chronic pain on use of that foot for several 
months.  

In July 2008, the veteran testified at a personal hearing 
before the undersigned.  He confirmed that he injured his 
left foot playing sports during service, and that he was 
placed on a limited duty profile for some three weeks.  
Although there was no fracture or abnormality identified on 
X-ray study, the foot remained chronically tender and painful 
and was treated with a larger left shoe, two pair of socks, 
and insole inserts.  The veteran reported that following 
service separation he worked in the field of corrections and 
spent a great deal of his duty days standing which aggravated 
his chronic left foot symptoms.  He reported that chronic 
left foot pain continued throughout the remainder of his 
career with the sheriff's department and as athletic director 
for a private school.  He had not sought significant medical 
treatment over the years, but self-treated with anti-
inflammatories, care in selecting footwear and/or pain 
medication.  

In December 2006, the veteran was provided a VA orthopedic 
examination with a review of the claims folder.  Range of 
motion of the left foot was diminished from that of the 
unaffected right foot.  X-ray studies confirmed no 
identifiable fracture or abnormality, but mild degenerative 
changes of the first metatarsophalangeal joint and a 
calcaneal spur with some soft tissue swelling was identified.  
The physician was requested to provide an opinion as to 
whether any disability identified at present was at least as 
likely as not attributable to incidents of service, and he 
wrote that he would have to resort to speculation regarding 
any causal connection to service.  

The Board finds that the evidence for and against an award of 
service connection for mild degenerative changes of the first 
metatarsophalangeal joint of the left foot is in relative 
equipoise.  The veteran was documented as injuring the foot 
during service, there is credible evidence of chronic left 
foot symptoms during and subsequent to service, and a VA 
orthopedic examiner was unable to exclude distinguish current 
findings of arthritis from the injury sustained in service.  
In accordance with the laws and regulations governing 
reasonable doubt and equipoise of evidence, the Board will 
allow this claim.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for mild degenerative 
changes of the first metatarsophalangeal joint is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


